DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 12 paragraph 2-4, filed 05/18/2022, with respect to claim 7 have been fully considered and are persuasive.  The objection of 02/09/2022 has been withdrawn. 
Applicant’s arguments, see page 12 paragraph 6, filed 05/18/2022, with respect to claim 6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 02/09/2022 has been withdrawn. 
Applicant’s arguments, see page 12 last paragraph continuing on page 13, filed 05/18/2022, with respect to claim 10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 02/09/2022 has been withdrawn. 
Applicant’s arguments, see page 14 last paragraph, filed 05/18/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §103 of 02/09/2022 has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,3-4,7 and 10-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method of determining a movement path for a printer nozzle. 
This judicial exception is not integrated into a practical application because the method, as claimed, utilizes a generic printer having a nozzle and a base and a generic controller. More specifically, the additional elements are recited as such a high level of generality such that it amounts to no more than applying the exception using a generic component.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic, known components of a 3D printer. As discussed above, the additional element of using a processor to perform both the dividing, obtaining, and determining steps amounts to no more than instructions to apply the exception using a generic computer component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood (US20200147864).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW L SWANSON/              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742